Fourth Court of Appeals
                                  San Antonio, Texas
                                             June 9, 2021

                                     No. 04-21-00046-CV

       IN RE Brad LARSEN, Rent Werx LLC D/B/A Larsen Properties and Leah Larsen,
                                     Appellant

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-10309
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER

Sitting:      Patricia O. Alvarez, Justice
              Irene Rios, Justice
              Lori I. Valenzuela, Justice

       Real Parties’ unopposed second motion for an extension of time to file their motion for
rehearing is GRANTED.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court